on rehearing.
While jurors are not allowed to testify as to occurrences in the jury room during their deliberations, nor as to the influence of internal or external events upon the verdict returned by them, they are competent witnesses for the proof of extraneous facts which may have influenced their verdict.
An examination of the cases should convince counsel that we have not disregarded any of our decisions on this subject. Such a use of jurors’ affidavits is sanctioned by universal practice, and in the present case they have been received, and considered only for the purpose of showing extraneous facts.
The distinction is pointedly stated in Clay v. City Council, 102 Ala. 297, 302, 14 South. 646.